J-S48042-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MARCUS T. SANTOS,

                            Appellant                  No. 44 MDA 2014


                   Appeal from the Order December 12, 2013
               in the Court of Common Pleas of Dauphin County
               Criminal Division at No.: CP-22-CR-0003262-2009


BEFORE: DONOHUE, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                        FILED SEPTEMBER 08, 2014

        Appellant, Marcus T. Santos, appeals pro se from the order denying his

petition for writ of habeas corpus challenging the fines imposed in his

judgment of sentence as excessive. We affirm.

        On March 9, 2010, Appellant pleaded guilty to three counts of

possession with the intent to deliver a controlled substance and one count of

criminal use of a communication facility.       The trial court accepted the

negotiated guilty plea and imposed an aggregate term of incarceration of not

less than ten nor more than twenty years plus fines and costs totaling

$110,250.00. Appellant did not file a direct appeal.



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S48042-14



       On March 10, 2011, Appellant timely filed a pro se petition pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.         The

PCRA court appointed counsel, who filed a motion to withdraw after



2011, the PCRA court granted the motion to withdraw and issued notice of

its intent to dismiss the petition pursuant to Pennsylvania Rule of Criminal

Procedure 907(1). Appellant did not respond, and the PCRA court dismissed

his petition on September 6, 2011. Appellant did not appeal the dismissal.

       On November 6, 2013, Appellant filed a pro se petition for writ of

habeas corpus, contending that the fines imposed in his sentence were

excessive.     The court denied the petition on December 12, 2013, and

Appellant timely appealed.1



imposed by the court were [sic] constitutionally excessive and violated the




                                                                   e the sole

means of obtaining collateral relief and encompasses all other common law

and statutory remedies for the same purpose that exist when this

____________________________________________


1
                                                               tement on
January 29, 2014. The court entered its Rule 1925(a) opinion on March 4,
2014. See Pa.R.A.P. 1925.




                                           -2-
J-S48042-14



subchapter takes effect, including habeas corpus and coram nobis          42

Pa.C.S.A. § 9542.        The PCRA

constitutional rights connected with habeas corpus remedies may be

             Commonwealth v. Lantzy, 736 A.2d 564, 570 n.4 (Pa. 1999);

see also Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa. Super. 2013),

appeal denied

cognizable under the PCRA must be raised in a timely PCRA petition and

cannot be raised in a habeas corpus

      Here, Appellant challenges his fines as unconstitutionally excessive, a

claim cognizable under the PCRA.        See 42 Pa.C.S.A. § 9543(a)(2)(i)

(providing, inter alia

. . . [a] violation of the Constitution of this Commonwealth or the

Constitution or laws of the United States . .       Taylor, supra at 466.

Thus, the trial court should have addressed his claim pursuant to the PCRA.

See 42 Pa.C.S.A. § 9542; Lantzy, supra

                                                        Commonwealth v.

McCulligan, 905 A.2d 983, 988 (Pa. Super. 2006), appeal denied, 918 A.2d

743 (Pa. 2007) (citation omitted).

      Our standard of review is well-settled:

             When reviewing the propriety of an order granting or
      denying PCRA relief, this Court is limited to determining whether
      the evidence of record supports the determination of the PCRA
      court and whether the ruling is free of legal error. Great
      deference is granted to the findings of the PCRA court, and these
      findings will not be disturbed unless they have no support in the
      certified record.

                                      -3-
J-S48042-14



Commonwealth v. Rachak, 62 A.3d 389, 391 (Pa. Super. 2012), appeal

denied, 67 A.3d 796 (Pa. 2013) (citations omitted).



petition. See Taylor, supra at 466. The time limits imposed by the PCRA

are jurisdictional and must be strictly construed. See Commonwealth v.

Fahy

timeliness requirements of the PCRA, the PCRA court and this Court have no

jurisdiction to review the petition by fashioning an equitable exception to

               Commonwealth v. Turner, 73 A.3d 1283, 1285 (Pa. Super.

2013), appeal denied, 91 A.3d 162 (Pa. 2014) (citation omitted).

       A PCR



       Pennsylvania law makes clear no court has jurisdiction to hear
       an untimely PCRA petition.      Statutory time restrictions are
       mandatory and jurisdictional in nature, and may not be altered
       or disregarded to reach the merits of the claims raised in the
       petition. . . .

             The three statutory exceptions to the timeliness provisions
       in the PCRA allow for very limited circumstances under which the
       late filing of a petition will be excused.      42 Pa.C.S.A. §
       9545(b)(1). To invoke an exception, a petition must allege and
       the petitioner must prove:

         (i) the failure to raise a claim previously was the result of
         interference by government officials with the presentation
         of the claim in violation of the Constitution or laws of this
         Commonwealth or the Constitution or laws of the United
         States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

                                     -4-
J-S48042-14


        (iii) the right asserted is a constitutional right that was
        recognized by the Supreme Court of the United States or
        the Supreme Court of Pennsylvania after the time period
        provided in this section and has been held by that court to
        apply retroactively.

     42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).        The PCRA specifically
     provides that a petitioner raising one of the statutory exceptions
     to the timeliness requirements must affirmatively plead and
     prove the exception. Id. The statutory exceptions to the
     timeliness requirements of the PCRA are also subject to a
     separate time limitation and must be asserted within sixty (60)
     days of the date the claim could have been first presented. 42
     Pa.C.S.A. § 9545(b)(2). As such, when a PCRA [petition] is not
     filed within one year of the expiration of direct review, or not
     eligible for one of the exceptions, or entitled to one of the
     exceptions, but not filed within 60 days of the date that the
     claim could have been first brought, the trial court has no power


Commonwealth v. Taylor, 933 A.2d 1035, 1038-39 (Pa. Super. 2007),

appeal denied, 951 A.2d 1163 (Pa. 2008) (footnote, quotation marks and

case citations omitted). Thus, when a petition is filed outside the one-year



proven that one     of the   three   limited exceptions   to   the   timeliness

                                     Commonwealth v. Wilson, 824 A.2d

331, 335 (Pa. Super. 2003), appeal denied, 839 A.2d 352 (Pa. 2003).

                                                                April 8, 2010,

when his time to appeal his sentence to this Court expired.            See 42

Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 903(a). Hence, in order to comply with



April 8, 2011.   Because the underlying petition was filed on November 6,

2013, it is facially untimely and the court lacked jurisdiction to review it


                                     -5-
J-S48042-14



unless Appellant pleaded and proved one of the statutory exceptions to the

time bar under 42 Pa.C.S.A. § 9545(b)(1).

       Appellant neither pleads nor proves any exceptions to the time bar,

                                                                            ated




exception to the timeliness requirements of the PCRA applies.2 See Wilson,

supra at 335; see also Commonwealth v. Seskey, 86 A.3d 237, 243 (Pa.

Super. 2014) (finding Eighth Amendment challenge to imposition of fines in

collateral petition waived).      Accordingly, the court did not err or abuse its

di

we are without jurisdiction to address the merits of his claim. 3 See Fahy,

supra at 315; Taylor, supra at 1038.

       Order affirmed.




____________________________________________


2
   We further observe that, even if Appellant had properly asserted an
exception to the time bar, his petition challenging the events of his
sentencing on March 9, 2010 was filed well after sixty days of the date the
claim could have been presented, and would therefore be untimely in this
respect as well. See 42 Pa.C.S.A. § 9545(b)(2).
3
  Moreover, after Appellant is paroled, he may not be committed to prison
for failure to pay his fines unless it appears after a hearing that he is
financially able to do so. See Pa.R.Crim.P. 706(A).



                                           -6-
J-S48042-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2014




                          -7-